internal_revenue_service number release date index number ------------------- ------------------------------ --------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number ------------------- refer reply to cc corp plr-134468-10 date october legend parent sub sub state a date date date ------------------------------ ------------------------------- ------------------------ ---------------------------------------------- -------------------------------------- ------------------------ -------------------------------------- -------------------------------------- ------------------------ ------------- -------------------------- -------------------------- ----------------- dear ------------------ this letter responds to your letter dated date as submitted by your authorized representatives on behalf of parent requesting a ruling under sec_1_1502-75 that sub and sub have joined in the making of the initial plr-134468-10 consolidated_return filed by parent for the taxable_year ending date the information submitted in that letter and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by parent and sub and sub and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of parent’s ruling_request verification of information representations and other data may be required as part of the audit process summary of facts parent is a state a corporation that was incorporated on date on date parent entered into a securities purchase agreement to acquire all the capital stock of sub and sub the transaction the business of sub and sub in terms of assets customers and operations were unchanged by the transaction on or around date it was discovered that a form_1122 authorization and consent of subsidiary_corporation to be included in a consolidated_return for each sub and sub was not filed with parent’s tax_return for the tax_year ending date the statute_of_limitations under sec_6501 has not expired for the return filed for the taxable_year ending on date representations parent has made the following representations all of the income and deductions for sub and sub was included in the federal_income_tax returns filed by parent as parent of the consolidated_group for the taxable_year ending date and for any taxable_year thereafter a separate federal_income_tax return was not filed by sub and sub for the taxable_year ending date or for any taxable years thereafter sub and sub were included on parent’s form_851 affiliations schedule attached to the return for the taxable_year ending on date and for all taxable years thereafter except for the failure to timely file forms parent and sub and sub were eligible to file consolidated federal_income_tax returns with parent as the common parent for the taxable years ending date plr-134468-10 applicable law sec_1_1502-75 provides in part that an affiliated_group_of_corporations that did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation that has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents to the regulations under sec_1502 in accordance with sec_1_1502-75 if a group wishes to exercise its privilege of filing a consolidated_return such return must be filed not later than the last day prescribed by law including extensions of time for the filing of the common parent’s tax_return with regard to a corporation’s consent for a group's first consolidated_year sec_1_1502-75 provides as a general_rule that the corporation’s consent shall be made by such corporation joining in the making of the consolidated_return for such year a corporation shall be deemed to have joined in the making of such return if it files a form_1122 in the manner specified in sec_1_1502-75 sec_1_1502-75 provides that if a group wishes to file a consolidated_return for a taxable_year a form_1122 must be executed by each subsidiary for taxable years relevant to this ruling_request the group must attach to the consolidated_return for the taxable_year either executed forms or unsigned copies of the completed forms and retain the signed originals in its records in the manner required by sec_1_6001-1 form_1122 is not required for a taxable_year if a consolidated_return was filed or was required to be filed by the group for the immediately preceding_taxable_year sec_1_1502-75 provides that if a member of the group fails to file form_1122 the commissioner may under the facts and circumstances determine that such member nevertheless has joined in the making of a consolidated_return by such group factors that the commissioner will take into account in making this determination include i whether or not the income and deductions of the member for such taxable_year were included in the consolidated_return ii whether or not a separate_return was filed by the member for that taxable_year and iii whether or not the member was included in the affiliations schedule form_851 if the commissioner determines under the facts and circumstances that the member has joined in the making of the consolidated_return such member will be treated for purposes of sec_1 h as if it had filed a form_1122 for such year plr-134468-10 ruling based solely on the information submitted and representations made we rule that each sub and sub is treated under sec_1_1502-75 as if it had filed a form_1122 with the federal_income_tax return filed by parent for the taxable_year ending on date sec_1_1502-75 procedural statements except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of any other aspect of any transaction or item discussed or referenced in this letter or about the tax treatment of any condition existing at the time of or effects resulting from any transaction or item that is not specifically covered by the above ruling this includes that no opinion is expressed as to the tax consequences relating to the transfer of sub and sub stock to parent further no opinion is expressed on whether parent's interest in the stock of sub and sub met the requirements of sec_1504 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely mark j weiss reviewing attorney branch office of associate chief_counsel corporate
